DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 28 July 2021 for the application filed 17 September 2018. Claims 1-26 are pending:
Claims 27-80 have been canceled; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/559,895 filed 18 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Please note the added Claim Objections to Claims 21 and 26.
Applicant’s arguments filed 28 July 2021 have been fully considered but are not persuasive.
	Regarding §II Rejections – 35 USC 103, §A (pg. 7-9), Applicant argues SMITH and NAKAJIMA fail to teach at least a portion of the interior surfaces of the fluid conduits, sample injector, sample reservoir container, and chromatography column including the fluid connectors and frits as being coated. Applicant cites UCB Inc., v. Accord Healthcare Inc. (hereafter, UCB) as applicable in that the broad genus teachings of SMITH and NAKAJIMA fail to teach the particular species of combinations claimed. Applicant further underlies the importance of coating frits.
	The Examiner respectfully disagrees.
	As indicated in the subsequent prior art rejection, frits are common elements of chromatography columns and serve to advantageously retain chromatography matrices within the column allowing for their easy access, replacement, and displacement. Applicant indicates that SMITH and NAKAJIMA teach a broader genus rather than the specific claimed limitations with respect to “at least a portion of the interior surfaces of the fluid conduits, sample injector, sample reservoir container, and chromatography column including the fluid connectors and frits as being coated” and cites UCB. However, UCB is not applicable to the present invention; UCB is related to differences between genus and species of chemical formula, whereas the prior art relevant to the instant application is related to coatings applied to interior surfaces and does not involve differences between genus and species. The Examiner has clarified the 35 USC 103 rejection of Claim 1 to further indicate that the limitation in question is made obvious by the art and has provided a summary of the pertinent points:
TAKADA discloses an LC/MS system wherein sample and mobile phase are delivered and conveyed throughout the system (i.e., through a sample injection system, through a chromatography column, and to a mass spectrometer system comprising an electrospray ionizer). Thus, TAKADA inherently discloses the claimed interior surfaces of sample injectors, and chromatography columns including associated fluid connectors and fluid conduits (the secondary art, HIRAYAMA and ANDRESEN disclose the claimed sample reservoir container and column frits). As is obvious to any skilled in the art, the movement of mobile phase and sample through the system is inherently conducted along the interior surfaces of the system. SMITH and NAKAJIMA were relied upon to teach that surfaces are coated to reduce non-specific binding of biological substances (SMITH) or to increase the resistance of surfaces to alkali mobile phases (NAKAJIMA). For instance, SMITH discloses using alkylsilyl and carbonsilane coatings to coat the interior surfaces of metallic tubing, especially those used in LC/MS systems to reduce clogging and fouling, whereas NAKAJIMA discloses coating liquid chromatography systems and supports with alkyldisilanes. Therefore, one of ordinary skill in the art would find it obvious to apply such alkylsilyl coatings to the interior surfaces of the claimed system to advantageously improve upon alkali resistance and minimize clogging/reduce non-specific binding of proteins. Therefore, because TAKADA teaches the claimed interior surfaces, because SMITH discloses coating the interiors of metallic tubing, i.e., at least a portion of the interior surfaces of the fluid conduits, sample injector, sample 
Regarding Applicant’s cited importance of coating the frit and citation of FIG. 16 and paragraph 0201 of the instant disclosure, the Examiner takes note of this assertion. However, these limitations are not cited or required by the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding §B Assessment of the claimed subject matter needs to be “as a whole” (pg. 9-10), Applicant argues Examiner utilizes improper hindsight reasoning in the 35 USC 103 rejections. Applicant further argues that SMITH teaches the use of coatings for a marine environment or a medical device; as such, one of ordinary skill would not look to combine SMITH with the mass spectrometer of TAKADA or chromatograph of HIRAYAMA.
The Examiner respectfully disagrees.
Sufficient teachings/showings and motivation have been provided for each reference used in support of TAKADA; see subsequent prior art rejections. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the combination of SMITH with TAKADA and HIRAYAMA, Applicant has focused on an exemplary teaching of SMITH for application to marine devices. SMITH further discloses application of coatings to medical devices including diagnostic tools used to assay biological samples, which TAKADA discloses. However, SMITH further teaches such coatings can be applied to any metallic surface, especially the interior surfaces of tubing. Even further, SMITH teaches the use of the coatings reduces non-specific binding of proteins to surfaces, which was identified by TAKADA to be a significant issue requiring resolution. Therefore, one of ordinary skill would have found it obvious and would be motivated to combine the coatings of SMITH with the device of TAKADA.

The Examiner respectfully disagrees.
Sufficient teachings/showings and motivation have been provided for each reference used in support of TAKADA; see subsequent prior art rejections.
All other arguments have been indirectly addressed.

Claim Objections
Claim 21 is objected to because of the following informalities:
“trimethyldimethyaminosilane” should be corrected to “trimethyldimethylaminosilane” in line 3.
Claim 26 is objected to because of the following informalities:
“wherein the alkylsilyl coatings of Formula I and Formula III [[has ]]have a total thickness…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-17, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA et al. (US Patent 6,121,608) in view of ANDRESEN et al. (US Patent 4,708,782) and HIRAYAMA et al. (US PGPub 2011/0120213 A1) and further in view of SMITH et al. (US PGPub 2015/0283307 A1) and NAKAJIMA (US PGPub 2009/0206034 A1).
	Regarding Claim 1, TAKADA discloses a combination liquid chromatograph and mass spectrometer (LC/MS; c1/8-12; FIG. 2) for analyzing biological substances, including blood and urine (i.e., a chromatographic device for separating analytes in a sample; c2/51-54, 61-66). 
In the liquid chromatograph 14, mobile phase in a mobile phase reservoir 50 is pumped up by a pump 51 and sent to a sample introduction portion 52 and a separation column 53 via a pipe 1 (i.e., fluid conduits connecting the sample injector and the chromatography column); the sample is introduced from the sample introduction portion 52 and sent to the separation column 53  (i.e., a chromatography column downstream of the of sample injector) with the mobile phase (i.e., a sample injector… for injecting the sample into a mobile phase; c6/8-17). TAKADA further discloses sample solution eluted from the separation column 53 is introduced into a metallic tube 3 via pipe 1 and a connecter 2 (i.e., the chromatography column having fluid connectors; c6/18-20). As further shown in FIG. 2, pipe 1 draws mobile phase from reservoir 50 and passes the mobile phase through pump 51, sample introduction portion 52, separation column 53, and eventually to connecter 2 to a mass spectrometer 13 (i.e., wherein interior surfaces of the fluid conduits, sample injector… and chromatography column, including the fluid connectors… form a fluidic flow path having wetted surfaces; FIG. 2).

HIRAYAMA discloses and suggests a sample injector and associated sample injection needles and sample reservoir containers in fluid communication with the sample injector in a chromatography apparatus. As shown in FIG. 1, a liquid chromatograph 10 includes an eluent reservoir 11, a pump 12, a sample injector 13, a separation column 17, and a downstream detector 15 (p0047, p0050). Sample injector 13 injects a sample to a mobile phase via a direct injection valve 29; sample injection needle 21 (i.e., the sample injector has a sample injection needle) draws sample through insertion part 35 and mixes with mobile phase drawn through second path 34 to deliver the mobile phase/sample to the separation column 17 via first path 33 (p0069; FIG. 3A). While HIRAYAMA does not explicitly disclose a sample reservoir container, HIRAYAMA does disclose that samples may be drawn by suction through the sample injection needle 21 (p0054), thereby implying a container or reservoir from which sample is drawn (i.e., a sample reservoir container in fluid communication with the sample injector). Advantageously, HIRAYAMA discloses that such a sample injector setup, including the disclosed sample injection needle and the suggested sample reservoir container, improves the detection accuracy of the liquid chromatograph (p0028). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a sample injection needle and sample reservoir container as disclosed and suggested by HIRAYAMA in the chromatographic device taught by TAKADA.
TAKADA in view of HIRAYAMA is deficient in explicitly disclosing the limitations: the chromatography column having frits and wherein at least a portion of the wetted surfaces of the fluidic flow path are coated with an alkylsilyl coating having the claimed Formula I.
	ANDRESEN discloses the use of a pair of porous frits to retain chromatography medium in a column (c4/3-10). Advantageously, the use of frits with a column renders the column readily removable for cleaning purposes, replaceable or disposable (i.e., the chromatography column having frits; c13/21-33). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide frits for a chromatography column as disclosed by ANDRESEN for the chromatographic device made obvious by TAKADA in view of HIRAYAMA.

However, as recognized by TAKADA, non-volatile compounds of biological samples tend to clog up apertures and tubing (c2/61-c3/3). While TAKADA provides a solution to such an issue, e.g., via first and second ionization treatment of a non-volatile compound (c4/21-36), TAKADA discloses such a solution for only the MS section of the apparatus; there remains a need to address the fluidic flow path defined by the sample injector, sample reservoir container, chromatography column, and associated fluid conduits and frits as claimed. Such a solution is known in the art. Indeed, SMITH similarly identifies the issue of protein adsorption onto the surfaces of biomedical devices, which reduces the sensitivity of diagnostic systems (p0004). SMITH addresses such a problem by disclosing the use of alkylsilyl coatings, including carbosilane coatings comprising disilyl fragments (i.e., wherein at least a portion of the wetted surfaces of the fluidic flow path are coated with an alkylsilyl coating; p0033, p0037), on the interior surfaces of these devices and systems, which comprise metallic substrates (p0024), such as tubing, tube-like articles, mesh, and other surfaces (p0019, p0023, p0024, Claim 11). Such coatings advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (i.e., wherein the alkylsilyl coating is inert to at least one of the analytes in the sample; p0004; p0009; p0022). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to apply the alkylsilyl coating taught by SMITH to the interior surfaces of the fluidic flow path of the chromatographic device made obvious by TAKADA, HIRAYAMA, and ANDRESEN.
TAKADA, HIRAYAMA, ANDRESEN, and SMITH are deficient in disclosing the limitation: wherein the alkysilyl coating having the claimed Formula I.
As indicated earlier, SMITH discloses alkylsilyl coatings, including carbosilane coatings comprising disilyl compounds (p0033, p0037), which broadly encompasses the claimed Formula I. SMITH is deficient in explicitly disclosing the additional limitations of Formula I. However, the use of disilyl coatings is known in the chromatography arts. NAKAJIMA teaches the use of alkyldisilane compounds as coatings for use in chromatography (abstract, p0002), especially in liquid chromatographic columns for chromatographic supports (p0001, p0008); said alkyldisilane compounds are represented by Chemical Formulae I and/or II, wherein n and m are integers from 1 to 10, X1 and X2 are each the same or different and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy group, and R1 is the same or 1-C30 alkyl group (p0009-0012). Such formulae include bis(trichlorosilyl)ethane and bis(trimethoxysilyl)ethane (p0050).

    PNG
    media_image1.png
    186
    392
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    186
    380
    media_image2.png
    Greyscale

These alkylsilyl coating formulae read on the claimed alkylsilyl coatings having the Formula I. Advantageously, NAKAJIMA discloses that such coatings provide excellent alkali resistance beneficial in chromatographic processes that use alkaline mobile phase solutions (p0003, p0008), as would be used in the analysis or separation of common biological samples, such as the urine and blood samples disclosed by TAKADA. NAKAJIMA further discloses that the disclosed alkylsilyl coating formula addresses the issue of silica-based deterioration (p0004) and even further maintains column separation performance (p0100). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to use the alkylsilyl coatings having the claimed Formula I as taught by NAKAJIMA to coat the wetted surfaces of the fluidic flow path of the chromatographic device made obvious by TAKADA, HIRAYAMA, ANDRESEN, and SMITH. Further, absent showings of unexpected results or criticality other than to provide the NAKAJIMA-cited advantages of improved separation performance and prevention of support degradation and the SMITH-cited advantages of preventing non-specific adsorption of proteins, the claimed alkylsilyl coating having the Formula I would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the application of such a coating would have led to such predictable results. 
	Regarding Claim 2, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed range of a contact angle of at least 15°. Further, such a limitation is considered a property inherent to the claimed coating. Because modified TAKADA has disclosed all claimed limitations regarding the alkylsilyl coating, limitations directed to properties of the coating are necessarily present. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claims 4 and 5, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. TAKADA further discloses sample solution eluted from separation column 53 is ionized and electrosprayed a detector downstream of the chromatography column; wherein the fluidic flow path further comprises the detector; the detector is a mass spectrometer; the fluidic flow path includes wetted surfaces of an electrospray needle; c6/1-2).
	Regarding Claim 6, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. TAKADA further discloses the inner diameter of various portions of the device being several tens to several hundreds of microns (e.g., capillary LC; c8/51-54). Modified TAKADA is deficient in disclosing that the fluidic flow path has a length to diameter ratio of at least 20.
However, given the microns-sized inner diameter and given the conventional laboratory use of LC/MS devices, the length dimension of the fluidic flow path is typically in the tens to hundreds of centimeters magnitude, and therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention that fluidic flow path has a length-to-diameter ratio of at least 20. Even further, the LC/MS device of modified TAKADA operates under the same principle as the claimed chromatographic device as suggested in the instant disclosure, i.e., the “accurate quantification and analysis of a sample” (pg. 21, lines 18-20) having “alkylsilyl coatings on wetted surfaces… [that] modify the fluidic path and decrease secondary interactions” (pg. 21, lines 26-27). The only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices. Because the claimed invention would not perform differently than the chromatography device made obvious by modified TAKADA, the claimed invention is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04).
	Regarding Claim 7, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses a coating thickness of about 27 nm (i.e., 270 Å; p0061), which reads upon the claimed range of the alkylsilyl coating has a thickness of at least 100 Å.
	Regarding Claim 12, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses a plurality of layers, applied by repeated vapor deposition (p0035) and that combinations of different alkylsilyl coatings can be used (p0034). Similarly, NAKAJIMA discloses that the alkylsilyl coating comprising Chemical Formulae I and/or II is further reacted with an alkylmonosilane compound represented by a Chemical Formula III, where X3 is the same or different and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy group, and each R2 is the same or different and is a C1-C30 alkyl group (p0013-0015); Formula III includes trimethylchlorosilane (p0079):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Regarding Claims 8-11 and 13-16, modified TAKADA makes obvious the claimed chromatographic device of Claims 1 and 12, respectively. Modified TAKADA is deficient in disclosing the limitation: the alkylsilyl coating having the claimed Formula I, wherein X and each R are defined as claimed, and wherein the alkylsilyl coating is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; the second alkylsilyl coating having the claimed Formula II, wherein y and each R are defined as claimed, wherein the second alkylsilyl coating is (3-glycidyloxypropyl)trimethoxysilane, n-decyltrichlorosilane, trimethylchlorosilane, trimethyldimethyaminosilane, methoxy-polyethyleneoxy(l-l0) propyl trichlorosilane, or methoxypolyethyleneoxy(l-l0) propyl trimethoxysilane; and wherein the second alkylsilyl coating is (3-glycidyloxypropyl)trimethoxysilane followed by hydrolysis.
However, Applicant has admitted the vapor deposition coatings of SILCOTEK are suitable alternatives to the claimed coating compositions (pg. 32, lines 13-15), of which, SMITH discloses: “Alternatively, commercially available vapor deposition coatings can be used in the disclosed systems, devices, and methods, including but not limited to Dursan ® (commercially available from SikcoTek [sic] Corporation, Bellefonte, PA)”. Absent showings of criticality or unexpected results, the claimed alkylsilyl formulae and compounds would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because Applicant has admitted the substitution of a commercially available product, such as the alkylsilyl coatings taught by SMITH and SILCOTEK, would be equally effective; i.e., the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).
Regarding Claim 17, modified TAKADA makes obvious the claimed chromatographic device of Claim 12. SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed range of a desired contact angle of about 0° to about 105°. Further, such limitations are considered properties inherent to the claimed coating. Because modified TAKADA has disclosed all claimed limitations regarding the alkylsilyl coating, limitations directed to properties of the coating are necessarily present. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Regarding Claim 21, modified TAKADA makes obvious the claimed chromatographic device of Claim 12. NAKAJIMA further discloses Chemical Formula I, including bis(trichlorosilyl)ethane and bis(trimethoxysilyl)ethane (i.e., wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; p0050). NAKAJIMA further discloses the alkylmonosilane compound represented by Chemical Formula III, including trimethylchlorosilane (i.e., wherein the alkylsilyl coating of Formula II is trimethylchlorosilane or trimethyldimethylaminosilane; p0079).
	Regarding Claim 23, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses combinations of different alkylsilyl coatings can be used in a plurality of layers, applied by repeated vapor deposition (p0034, p0035). Similarly, NAKAJIMA discloses that the alkylsilyl coating includes multiple compounds represented by Chemical Formula I, i.e., “a surface of a silica gel is partially or entirely coated with a polymer or a copolymer of at least one alkyldisaline compound selected from the group consisting of compounds represented by General Formula (I)…” (i.e., an alkylsilyl coating having the Formula III in direct contact with the alkylsilyl coating of Formula I; p0009, p0017, p0027).
Regarding Claims 24 and 25, modified TAKADA makes obvious the claimed chromatographic device of Claim 23. NAKAJIMA further discloses Chemical Formula I includes bis(trichlorosilyl)ethane and bis(trimethoxysilyl)ethane (i.e., wherein the alkylsilyl coating of Formula III is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane and the alkylsilyl coating of Formula III is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; p0050).
Regarding Claim 26, modified TAKADA makes obvious the claimed chromatographic device of Claim 25. SMITH further discloses that the coatings on a surface are applied via repeated vapor deposition (p0035). While the prior art is deficient in disclosing the alkylsilyl coatings of Formulas I and III have a total thickness of about 400 Å, SMITH discloses the desired thickness of the coating layer can be achieved by adjusting various thermal decomposition parameters (p0034). Therefore, the claimed alkylsilyl coatings of Formula I and Formula III having a total thickness of about 400 Å would be obvious to one of ordinary skill in the art at the time of the filing of the invention because the general conditions of a claim are disclosed in the prior art; it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA et al. (US Patent 6,121,608) in view of ANDRESEN et al. (US Patent 4,708,782), HIRAYAMA et al. (US PGPub 2011/0120213 A1), SMITH et al. (US PGPub 2015/0283307 A1), and NAKAJIMA (US PGPub 2009/0206034 A1), as applied to Claim 1 above, and further in view of MATTZELA et al. (US PGPub 2016/0289824 A1).
	Regarding Claim 3, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the alkylsilyl coatings have a contact angle (p0045) but is deficient in disclosing a contact angle less than or equal to 30°.
	MATTZELA discloses a coating for the inner/interior surfaces of metal substrates (p0013). These coatings include organosilyl compounds (e.g., RR’R”Si-H) with alkyl functionalities (p0042). Advantageously, such coatings prevent undesirable surface activities that cause chemisorption or other irreversible physisorption issues (p0003). While MATTZELA is deficient in explicitly disclosing the alkylsilyl coating has a contact angle less than or equal to 30°, MATTZELA teaches that the R functionalities can varied and adjusted to increase or decrease the contact angle of treated surfaces (p0043). Thus, the claimed alkylsilyl coating having a contact angle less than or equal to 30° would be obvious to one  of ordinary skill in the art at the time of the filing of the invention because the general conditions of a claim are disclosed in the prior art; it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Allowable Subject Matter
Claims 18-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations of Claims 18-20 and 22 require specific chemicals of Formula II not taught or suggested by the cited prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777